IN THE COURT OF APPEALS OF TENNESSEE

                                AT KNOXVILLE                 FILED
                                                                May 6, 1998

                                                             Cecil Crowson, Jr.
                                                             Appellate C ourt Clerk
BILL McMURRY,                           )     HANCOCK CHANCERY
                                        )
        Plaintiff/Appellant                   )        NO. 03A01-9804-CH-
00148
                           )
v.                         )                  HON. WILLIAM DALE YOUNG
                           )                  Chancellor, By Interchange
HANCOCK COUNTY ELECTION )
COMMISSION, JOHN KNOX      )
WALKUP, ATTORNEY GENERAL )
OF TENNESSEE, and the      )
ELECTION COMMISSION of the )
STATE OF TENNESSEE,        )                  AFFIRMED
                           )
     Defendants/Appellants )



William A. Zierer, Morristown, for Appellant.
Janie C. Porter, Assistant Attorney General, Nashville, For Appellees.


                                  OPINION

                                              INMAN, Senior Judge

        The appellant, a nonlawyer, was elected to the office of General Sessions

Judge of Hancock County in the August 1990 general election.

        He timely filed a qualifying petition for the May 5, 1998 primary

election, seeking the Republican nomination in the August 1998 general

election.

        A resident licensed attorney, Floyd Rhea, filed a timely qualifying

petition as an independent candidate for the office.

        The Hancock County Election Commission ruled that Judge McMurry

was not statutorily qualified to hold the office and hence not entitled to seek it

under T.C.A. § 16-15-5005, which provides:
      (a) Notwithstanding any other provision of law to the contrary,
      effective September 1, 1990, all persons occupying the office of
      general sessions judge shall be licensed to practice law in this state.
      Any person serving in the office of general sessions judge on August
      1, 1990, who is not a licensed attorney may seek reelection to such
      position and serve as a general sessions judge as long as such person
      is continuously reelected. If a vacancy occurs in the office of a non-
      attorney general sessions judge elected pursuant to this section, such
      vacancy shall be filled by a person licensed to practice law and the
      qualifications set out in the first sentence of this section shall
      thereafter apply to such position.

      (B) Notwithstanding the provisions of this section, if a vacancy
      occurs in the office of general sessions judge and no licensed attorney
      appears at the meeting when the vacancy is being filled by the county
      legislative body and offers to become a candidate for the office, the
      vacancy may be filled by a person not licensed to practice law. If no
      licensed attorney qualifies for an election being held to fill the office
      of general sessions judge, or the only attorney candidate legally
      withdraws, the county election commission shall extend the
      qualification deadline for a period of ten (10) days, during which
      period persons not licensed to practice law may qualify to seek the
      office of general sessions judge. The provisions of the second
      sentence of this subsection shall not apply in counties having a
      population of not less than fifty-one thousand twenty-five (51,025)
      nor more than fifty-one thousand one hundred twenty-five (51,125)
      according to the 1980 federal census or any subsequent federal
      census.

[Acts 1988, ch. 698; 1990, ch. 637; 1990, ch. 862; 1990, ch. 1017.]

      His qualifying petition being rejected, Judge McMurry thereupon filed a

complaint for injunctive relief, which was denied. He appeals, insisting that (1)

the Election Commission is estopped from relying on T.C.A. § 16-15-5005, (2)

the voters of Hancock County would be deprived of equal protection of the law

because there is no rational basis to deny them a choice between a lawyer Judge

with no judicial experience and a nonlawyer Judge with eight years of

experience, and (3) the refusal to allow him to seek re-election to the office

deprives him of equal protection, since the statute permits other nonlawyer

Judges to seek reelection.

      Where there is no conflict in the evidence as to any material fact, the

question on appeal is one of law, and the scope of review is de novo with no
presumption of correctness accompanying a chancellor's conclusions of law.

Union Carbide Corp. v. Huddleston, 854 S.W.2d 87 (Tenn. 1993).

I

      The issue of estoppel was not raised at the trial and cannot be raised for

the first time on appeal. Lawrence v. Stanford, 655 S.W.2d 927 (Tenn. 1983).

Nonetheless, we are constrained to observe that the doctrine is inapplicable to

this case, because Judge McMurry was not induced to forego a property right

and there is no evidence of an implied contract which would justify the

application of the doctrine. See, Elizabethton Housing & Development Agency,

Inc. v. Price, 844 S.W.2d 614 (Tenn. App. 1992). Moreover, estoppel generally

does not apply to acts of public agencies. State ex rel Moulton v. Williams, 343
S.W.2d 857 (Tenn. 1961). His argument that since he was also ineligible to

seek the office in 1990 - being neither a lawyer nor an incumbent - the Election

Commission “caused him to continue his run for election anyway,” thereby

forever waiving, as to him, the statutory requirements, arrogates a certain

proprietorship in the office the impermissibility of which needs no analysis.

                                        II

      Judge McMurry next argues that T.C.A. § 16-15-5005 is unconstitutional

class legislation which deprives him of equal protection of the laws. Other than

residency requirements, A RT. VI, sect. 4 of the Constitution of Tennessee

mandates only a minimum age for Judges of inferior courts.

      The requirement that a Judge shall be a licensed attorney was legislated

by the General Assembly, whose authority to do so is settled beyond

peradventure. In LaFever v. Ware, 365 S.W.2d 44 (Tenn. 1963), and Perry v.

Lawrence County Election Commission, 411 S.W.2d 538 (Tenn. 1967), the

Supreme Court held that the Legislature may lawfully prescribe qualifications
for Judges that are reasonable, and the requirement that a Judge shall be a

licensed attorney was upheld.

                                       III

      The appellant finally argues that T.C.A. § 16-15-5005 effectively strips

the voters of Hancock County of their “inalienable right of suffrage” because

the State has imposed on them an “election with only one eligible candidate.”

This action is assailed as insidious because “Hancock County has 7700 citizens

and only one qualifying resident lawyer.” We see no denial of the right to

suffrage; the voters are free to vote or not vote, as they choose. The choice may

be limited in 1998 owing to the circumstances, but this does not invalidate the

mandated requirement that the General Sessions Judge shall be a licensed

attorney, subject to the exceptions noted.

      The judgment is affirmed at the costs of the appellant.



                                       _________________________________
                                       William H. Inman, Senior Judge

CONCUR:



_______________________________
Houston M. Goddard, Presiding Judge



_______________________________
Charles J. Susano, Jr., Judge